DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
Response to Arguments
Regarding the rejections under 35 U.S.C. 103, Applicant has amended claims 1, 8, and 15 to recite “wherein each key point of the key points corresponds to a different portion of the surgical tool, wherein at least one key point of the key points corresponds to a tip of the surgical tool, and wherein at least one two key point of the key points corresponds to a shaft of the surgical tool;…determining an orientation of the tip and the shaft of the surgical tool based on the key points, wherein the orientation comprises a distal end of the shaft and a proximal end of the shaft.” Applicant argues that the prior art of record does not disclose or suggest these limitations. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Kindly amend in claim 1, line 15—“wherein at least one two key point” to “wherein at least one key point”.
	Kindly amend in claim 8, line 13—“wherein at least one two key point” to “wherein at least one key point”.
	Kindly amend in claim 15, line 11—“wherein at least one two key point” to “wherein at least one key point”.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “wherein each key point of the key points corresponds to a different portion of the surgical tool, wherein at least one key point of the key points corresponds to a tip of the surgical tool, and wherein at least one key point of the key points corresponds to a shaft of the surgical tool; determining a position of the tip and the shaft of the surgical tool based on the key points; and determining an orientation of the tip and the shaft of the surgical tool based on the key points, wherein the orientation comprises a distal end of the shaft and a proximal end of the shaft.”
claim 8: “wherein each key point of the key points corresponds to a different portion of the surgical tool, wherein at least one key point of the key points corresponds to a tip of the surgical tool, and wherein at least one key point of the key points corresponds to a shaft of the surgical tool; determining a position of the tip and the shaft of the surgical tool based on the key points; and determining an orientation of the tip and the shaft of the surgical tool based on the key points, wherein the orientation comprises a distal end of the shaft and a proximal end of the shaft.”
claim 15: “wherein each key point of the key points corresponds to a different portion of the surgical tool, wherein at least one key point of the key points corresponds to a tip of the surgical tool, wherein at least one key point of the key points corresponds to a shaft of the surgical tool; determining a position of the tip and the shaft of the surgical tool based on the key points; and determining an orientation of the tip and the shaft of the surgical tool based on the key points, 

The closest prior art of record is noted as follows:Chu (FSNet: Pose Estimation of Endoscopic Surgical Tools Using Feature Stacked Network) as cited in the previous office action, regarding the orientation of the surgical tool, only discloses in section 2 on page 428: “We connect the detected keypoints according to the predefined skeleton to indicate the pose of the tool.” Chu does not clearly disclose the limitations in the bullets above in full.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661